ORDER
PER CURIAM.
AND NOW, this 29th day of July, 1993, an Order and Rule to Show Cause having been entered by this Court on May 17, 1993, and no properly filed response having been received, it is hereby ORDERED that:
1. The Rule is made absolute and respondent is placed on temporary suspension until further definitive action by this Court;
2. Respondent shall comply with the provisions of Rule 217, Pa.R.D.E.;
3. Within thirty days hereof, respondent shall return files, evidence and other property of clients in his possession to the clients to whom they belong, either directly, to designated successor counsel or through the Office of Disciplinary Counsel as intermediary.
*2554. The President Judge of the Court of Common Pleas of Luzerne County, in accordance with Rule 217(g), Pa.R.D.E., shall take such further action and make such further orders as may be necessary to protect fully the rights and interests of respondent’s clients.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.